Citation Nr: 1506893	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and to include as secondary to in-service herbicide and environmental toxins. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army between November 1966 and August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  In March 2007, the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, issued a rating decision that, in pertinent part, denied service connection for hypertension, claimed as high blood pressure. 

The second rating decision on appeal was issued in September 2008, at which time the Montgomery, Alabama, RO, in pertinent part, denied service connection for GERD, and denied service connection for hypertension based on a finding that "the evidence submitted [was] not new and material."

Jurisdiction over the Veteran's claims file currently rests with the Montgomery, Alabama, RO.

The September 2008 decision treated the issue of entitlement to service connection for hypertension as one of "new and material evidence."  38 C.F.R. § 3.156 (2014).  This treatment was presumably because in a January 2008 communication the Veteran submitted a "new claim" for service connection for hypertension as secondary to PTSD.  As the January 2008 "new claim" seeking service connection was within a year of the March 2007 denial, and the context of the communication clearly indicated that he disagreed with the denial in the rating decision and believed service connection was warranted, the Board construes the January 2008 "new claim" as a Notice of Disagreement (NOD) with the March 2007 rating decision.  "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  The Veteran's January 2008 letter clearly expressed dissatisfaction with the result of the March 2007 rating decision concerning hypertension.  Id.; see 38 C.F.R. § 20.201 (2014).

The Board notes in this regard that, as the Veteran properly appealed the March 2007 rating decision, the issue of entitlement to service connection for hypertension on appeal is not one of new and material evidence.  38 C.F.R. § 3.156.

In June 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

In August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2013.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is necessary prior to adjudication of the Veteran's claims for service connection for hypertension and GERD.

In August 2012, the Board remanded this claim for the AOJ, in pertinent part, to provide the Veteran with VA examinations and medical opinions for his claims.  The Veteran was afforded VA examinations in September 2012 to determine the nature and etiology of his GERD and hypertension.  The VA examiner diagnosed the Veteran with hypertension and GERD.  The examiner then provided negative nexus opinions for direct service connection and for secondary service connection based on causation only (i.e., whether the hypertension and GERD were caused by or a result of the service-connected PTSD).  The Board finds these VA medical opinions to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed hypertension and GERD were aggravated beyond its natural progression by his service-connected PTSD.  38 C.F.R. § 3.310 (2014).  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection, the aggravation element, to determine the etiology of the Veteran's currently diagnosed hypertension and GERD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

The Board further observes that the Veteran recently submitted some recent medical information, obtained from the Internet, discussing the physiology of stress.  It would be helpful to the Board for the VA examiner to discuss the significance of this information.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall ask the original September 2012 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for appropriate examination to determine the nature and etiology of the Veteran's hypertension.  The examiner should review the Veteran's claims file, and should indicate on the examination report that the requested review took place. 

The examiner is asked to address the following:

   a) Whether it is at least as likely as not that the Veteran's hypertension is causally related to an event during active service, to include the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes and the burning of human waste;

   b) Whether it is at least as likely as not that the Veteran's hypertension was caused by service-connected PTSD; OR

   c) Whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

The examiner is also requested to review the medical treatise information submitted by the Veteran in August 2009 (asserting that stress is a potential cause or aggravating factor for hypertension) and in January 2013 (entitled Physiology of Stress), and discuss whether this information discusses a medically accepted link between stress/PTSD and hypertension.

In providing the above opinion, the examiner is requested to consider the following:
* the Veteran's blood pressures at induction and separation that were 130/80 and 130/78, respectively;
* VA's defining hypertension as diastolic blood pressure of 90 mm Hg or more, or systolic pressure of 140 mm Hg or more, or if both are present  (See VBA Training Letter 00-07 (July 17, 2000);
* the Board's factual finding that the Veteran was exposed to the stresses of combat as well as environmental toxins such as herbicides and diesel fuel fumes during active military service;
* the Board's observation during the June 2011 hearing that the Veteran became emotionally upset when testifying to his war experiences; and,
* the medical treatise articles (received in August 2009 and January 2013) asserting that stress is a potential cause or aggravating factor for hypertension.

The examiner should provide a complete rationale for all opinions expressed in his or her report.  If applicable, the examiner should explain why any requested opinion cannot be provided.

2.  The AOJ shall ask the original September 2012 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for appropriate examination to determine the nature and etiology of the Veteran's GERD.  The examiner should review the Veteran's claims file, and should indicate on the examination report that the requested review took place.   

The examiner is asked to address the following:

   a) Whether it is at least as likely as not that the Veteran's GERD is causally related to an event during active service, to include the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes and the burning of human waste;

   b) Whether it is at least as likely as not that the Veteran's GERD was caused by service-connected PTSD; OR

   c) Whether it is at least as likely as not that the Veteran's GERD has been aggravated beyond the normal progress of the disorder by service-connected PTSD.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

The examiner is also requested to review the medical treatise information submitted by the Veteran in January 2013 (entitled Physiology of Stress), and discuss whether this information discusses a medically accepted link between stress/PTSD and GERD.

In providing the above opinions, the examiner is requested to consider the following:

* the Board's factual finding that the Veteran was exposed to the stresses of combat as well as environmental toxins such as herbicides and diesel fuel fumes during active military service;
* the Board's factual finding that the Veteran's allegations of persistent and/or recurrent GERD symptoms since service is not credible; and
* the Board's observation during the June 2011 hearing that the Veteran became emotionally upset when testifying to his war experiences.

The examiner should provide a complete rationale for all opinions expressed in his or her report.  If applicable, the examiner should explain why any requested opinion cannot be provided.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

